914 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary Lee MORELAND, Sr., Plaintiff-Appellant,v.Earl STARK, Detective Sergeant, Three Rivers PoliceDepartment, individually and in his official capacity;  JohnDoe Books, Patrolman, Three Rivers Police Department,individually and in his official capacity, Defendants-Appellees.
No. 90-1056.
United States Court of Appeals, Sixth Circuit.
Sept. 4, 1990.

1
Before BOYCE F. MARTIN, Jr., and WELLFORD, Circuit Judges;  and SILER, Chief District Judge.*

ORDER

2
Gary Lee Moreland, Sr., a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary and declaratory relief, Moreland sued Sgt. Earl Stark and Patrolman Books of the Three Rivers Police Force, alleging that they denied him equal protection of the law.


4
The district court dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The court held that the complaint was barred by Michigan's three-year statute of limitations.   See Conlin v. Blanchard, 890 F.2d 811, 815 (6th Cir.1989);  Perreault v. Hostetler, 884 F.2d 267, 269-70 (6th Cir.1989);  Jones v. City of Hamtramck, No. 88-1931, slip op. at 2-3, (6th Cir., April 10, 1990).  Moreland filed a timely appeal.  In his brief, he requests appointment of counsel.


5
Upon review, we deny the request for counsel and affirm the district court's judgment for the reasons stated in Judge Bell's opinion and judgment filed on December 8, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation